[J-36-2014]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT

     CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :              No. 73 MAP 2013
                              :
               Appellant      :              Appeal from the order of the Superior
                              :              Court at No. 566 MDA 2012 dated March
                              :              19, 2013 affirming the order of the Franklin
         v.                   :              County Court of Common Pleas, Criminal
                              :              Division, at No. CP-28-CR-0000410-2011
                              :              dated October 12, 2011.
DREAMA MARIE STOTELMYER,      :
                              :              ARGUED: May 6, 2014
               Appellee       :


                                         OPINION


MR. JUSTICE EAKIN                                     DECIDED: February 17, 2015
         This appeal by the Commonwealth raises the issue of whether a defendant is

statutorily eligible, within the meaning of 42 Pa.C.S. § 9802, to receive a county

intermediate punishment sentence when a mandatory minimum sentence applies under

18 Pa.C.S. § 7508. We conclude the Superior Court erred in holding such an offender

is eligible, and accordingly, reverse.

          After state police seized over two and one-half pounds of marijuana from

appellee’s residence pursuant to a search warrant, appellee was charged with

possession of a controlled substance with intent to deliver (PWID)1 and possession of

drug paraphernalia.2         Appellee entered an open guilty plea to PWID, and the

1
    35 P.S. § 780-113(a)(30).

2
    Id., § 780-113(a)(32).
Commonwealth nolle prossed the remaining charge.         After entry of the plea, the

Commonwealth entered notice of its intent to seek application of the mandatory

minimum one-year sentence of incarceration pursuant to 18 Pa.C.S. § 7508, which

provides:

      (a) General rule.—Notwithstanding any other provisions of this or any
      other act to the contrary, the following provisions shall apply:

             (1) A person who is convicted of violating section 13(a)(14),
             (30) or (37) of the act of April 14, 1972 (P.L. 233, No. 64),
             known as The Controlled Substance, Drug, Device and
             Cosmetic Act, where the controlled substance is marijuana
             shall, upon conviction, be sentenced to a mandatory
             minimum term of imprisonment and a fine as set forth in this
             subsection:

                     (i) when the amount of marijuana involved is
                     at least two pounds, but less than ten pounds
                     D; one year in prison and a fine of $5,000 or
                     such larger amount as is sufficient to exhaust
                     the assets utilized in and the proceeds from
                     the illegal activity D.
Id., § 7508(a)(1)(i) (emphasis added).

      Following a hearing, the trial court determined the Commonwealth proved by a

preponderance of the evidence that appellee possessed over two pounds of marijuana

with the intent to distribute it, invoking § 7508’s mandatory minimum sentencing

provisions. However, the trial court instead sentenced appellee to county intermediate

punishment, imposing six months of work release from the county jail followed by six

months of electronic home monitoring. See Trial Court Order, 10/12/11, at 1.

      Following the denial (by operation of law) of its motion to modify sentence,3 the

Commonwealth appealed to the Superior Court. In its Pa.R.A.P. 1925(a) Opinion, the

3
  The Commonwealth argued appellee’s sentence was illegal for failing to comply with
18 Pa.C.S. § 7508’s mandatory minimum sentence. Despite being ordered to answer
(continuedD)


                                     [J-36-2014] - 2
trial court stated that, at the time of sentencing, it believed appellee’s sentence was

supported by the sentencing guidelines, and the Commonwealth had not objected. The

trial court explained it never realized the sentence was illegal because there was no

hearing on the Commonwealth’s motion.        The trial court concluded it had erred in

imposing the sentence and requested the Superior Court vacate the sentence and

remand for further proceedings. See Trial Court Opinion, 6/25/12, at 2-3.

      Nevertheless, the Superior Court rejected the challenge to the sentence, holding

“[u]nder applicable precedent, if a person is statutorily eligible for county intermediate

punishment, a county intermediate sentence may be imposed, even when a mandatory

minimum sentence is applicable.” Commonwealth v. Stotelmyer, No. 566 MDA 2012,

unpublished memorandum at 13 (Pa. Super. filed March 19, 2013). The court began its

analysis by noting 42 Pa.C.S. § 9721(a), which governs sentencing in general and

provides seven sentencing options, includes county intermediate punishment.

Subsection (a.1) of the statute provides subsection (a) does not apply where there is a

mandatory minimum sentence, unless specifically authorized under 42 Pa.C.S. § 9763,

which relates to sentences of county intermediate punishment. The court concluded

that appellee’s sentence was a permissible form of county intermediate punishment

under § 9763, and therefore the exception in subsection (a.1) prescribing the imposition

of a mandatory minimum sentence did not apply.

      In support of its holding, the court relied on Commonwealth v. Williams, 941 A.2d
14 (Pa. Super. 2008) (en banc), Commonwealth v. Mazzetti, 44 A.3d 58 (Pa. 2012) (per

curiam), and Commonwealth v. Hansley, 47 A.3d 1180 (Pa. 2012). In Williams, the

Superior Court held, notwithstanding the driving under the influence (DUI) statute’s

(Dcontinued)
the motion, appellee never did so, and the matter went unnoticed until more than 120
days.



                                     [J-36-2014] - 3
requirement of mandatory terms of imprisonment for DUI recidivists, a defendant

convicted of a second DUI offense could be sentenced to county intermediate

punishment, so long as the program was qualified and the defendant was a qualified

“eligible offender” under 42 Pa.C.S. § 9804, the intermediate punishment program

statute. Williams, at 26 (citations omitted); see 42 Pa.C.S. § 9804(b)(1)(i) (providing

only “eligible offenders” shall be sentenced to county intermediate punishment); id., §

9802 (defining “eligible offender” as, inter alia, person convicted of offense who would

otherwise be sentenced to county correctional facility).

      In Mazzetti, this Court held the Commonwealth’s waiver of the school zone

mandatory minimum sentence, 18 Pa.C.S. § 6317(a), at the original sentencing

precluded the Commonwealth from seeking its application following revocation of

probation. Mazzetti, at 60. The Superior Court cited Mazzetti for the proposition that

this Court “has noted that § 9721(a.1) permits the imposition of intermediate punishment

despite the fact that there is a pertinent mandatory minimum sentence of incarceration.”

Stotelmyer, at 8 (citing Mazzetti, at 66 (“[S]ection 9721(a.1) acknowledges that 42

Pa.C.S. § 9763 authorizes the trial court to impose a sentence of county intermediate

punishment even if there is an applicable mandatory minimum.”)).

      In Hansley, this Court held the Recidivism Risk Reduction Incentive (RRRI) Act,

61 Pa.C.S. § 4501 et seq.,4 applied to a school zone mandatory minimum sentence

imposed pursuant to §§ 6317 and 7508 of the Act. Hansley, at 1188. We concluded

the Act’s definition of “eligible offender” included various eligibility requirements that

excluded many crimes, but not drug offenses. Id.



4
  The Act enables an offender meeting certain conditions and requirements to become
eligible for early release, but does not obviate the initial imposition of the minimum
sentence. See id., § 4505(c)(1)-(2); 42 Pa.C.S. § 9756(b.1).



                                     [J-36-2014] - 4
       Based on its interpretation of the above cases, the Superior Court narrowed the

inquiry to whether 42 Pa.C.S. § 9763 authorizes imposition of county intermediate

punishment for a defendant who is subject to a mandatory minimum sentence under 18

Pa.C.S. § 7508.       The court looked to the County Intermediate Punishment Act’s

definition of “eligible offender”:

       Subject to section 9721(a.1) (relating to sentencing generally), a person
       convicted of an offense who would otherwise be sentenced to a county
       correctional facility, who does not demonstrate a present or past pattern of
       violent behavior and who would otherwise be sentenced to partial
       confinement pursuant to section 9724 (relating to partial confinement) or
       total confinement pursuant to section 9725 (relating to total confinement).
       The term does not include D an offender with a current conviction or a
       prior conviction within the past ten years for any of the following offenses:

               18 Pa.C.S. § 2502 (relating to murder).
               18 Pa.C.S. § 2503 (relating to voluntary manslaughter).
               18 Pa.C.S. § 2702 (relating to aggravated assault).
               18 Pa.C.S. § 2703 (relating to assault by prisoner).
               18 Pa.C.S. § 2704 (relating to assault by life prisoner).
               18 Pa.C.S. § 2901(a) (relating to kidnapping).
               18 Pa.C.S. § 3122.1(a)(1) (relating to statutory sexual
               assault).
               18 Pa.C.S. § 3301 (relating to arson and related offenses).
               18 Pa.C.S. § 3502 (relating to burglary) when graded as a
               felony of the first degree.
               18 Pa.C.S. § 3701 (relating to robbery).
               18 Pa.C.S. § 3923 (relating to theft by extortion).
               18 Pa.C.S. § 4302(a) (relating to incest).
               18 Pa.C.S. § 5121 (relating to escape).
42 Pa.C.S. § 9802 (emphasis added).

       Noting a drug offense is not one of the above-enumerated crimes that would

exclude appellee from eligibility for county intermediate punishment, the Superior Court

reasoned that under the sentencing guideline matrix, appellee would have received a




                                     [J-36-2014] - 5
sentence of county imprisonment because her prior record score was zero and her

offense gravity score was five.5 Stotelmyer, at 12. Therefore, the court held appellee

“‘would otherwise be sentenced to a county correctional facility,’” within the meaning of

§ 9802. Id., at 11 (citation omitted). Accordingly, the court affirmed the judgment of

sentence, concluding the Commonwealth failed to establish § 9763 did not authorize

appellee’s sentence of county intermediate punishment. Id., at 12-13.

       We granted review to address the following issue:

       Did the Superior Court err in holding that a person is statutorily eligible for
       a county intermediate punishment sentence when a mandatory minimum
       sentence applies under 18 Pa.C.S.A. § 7508?
Commonwealth v. Stotelmyer, 76 A.3d 536 (Pa. 2013) (per curiam).

       The interplay between the mandatory minimum sentence provisions of 18

Pa.C.S. § 7508, the exception regarding sentencing options in 42 Pa.C.S. § 9721(a.1),

and the definition of “eligible offender” in 42 Pa.C.S. § 9802 requires a measure of

statutory interpretation, and “[b]ecause statutory interpretation is a question of law, our

standard of review is de novo, and our scope of review is plenary.              In matters of

statutory interpretation, the General Assembly’s intent is paramount.” Commonwealth

v. Hacker, 15 A.3d 333, 335 (Pa. 2011) (internal citation and quotation marks omitted)

(citing 1 Pa.C.S. § 1921(a)). Generally, such “‘intent is best expressed through the plain

language of the statute.’”      Commonwealth v. Hart, 28 A.3d 898, 908 (Pa. 2011)

(citations omitted). Thus, “[w]hen the words of a statute are clear and free from all

ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.”

1 Pa.C.S. § 1921(b). “Every statute shall be construed, if possible, to give effect to all

5
  The sentencing guidelines recommend a standard-range minimum sentence of
restorative sanctions to nine months for PWID where the defendant possesses less
than ten pounds of marijuana and has an offense gravity score of five and a prior record
score of zero. See 204 Pa. Code § 303.16(a) (Basic Sentencing Matrix).



                                       [J-36-2014] - 6
its provisions.” Id., § 1921(a). We presume the legislature did not intend a result that is

absurd, impossible, or unreasonable, and that it “intends the entire statute to be

effective and certain.” Id., § 1922(1)-(2). “When evaluating the interplay of several

statutory provisions, we recognize that statutes that relate to the same class of persons

are in pari materia and ‘should be construed together, if possible, as one statute.’”

Hansley, at 1186 (quoting 1 Pa.C.S. § 1932). If two statutes conflict, they are to be

construed so effect may be given to both, if possible; if this is not possible, the special

provision prevails over the general one as an exception to it, unless the general one

was enacted later and there is manifest legislative intent that it prevail. See 1 Pa.C.S. §

1933.

        The Commonwealth points to 18 Pa.C.S. § 7508(c), which prohibits a sentencing

court from deviating from the applicable mandatory minimum sentence and provides the

sentencing guidelines shall not supersede § 7508’s mandatory provisions. See id. The

Commonwealth disagrees with the Superior Court’s reasoning that this subsection is

superseded because appellee was an “eligible offender” under § 9802; the

Commonwealth reasons the maximum sentence for delivery of a Schedule I controlled

substance6 for an offender with an offense gravity score of five and a prior record score

of zero is 60 months incarceration,7 which means appellee could have received a state

sentence of total confinement8 and thus was not “a person convicted of an offense who

would otherwise be sentenced to a county correctional facility[.]” Id., § 9802 (emphasis

6
  Marijuana is a Schedule I controlled substance. 35 P.S. § 780-104(1)(iv).
7
  See id., § 780-113(f)(2) (providing person who violates § 780-113(a)(30) with respect
to Schedule I controlled substance is guilty of felony and upon conviction shall be
sentenced to imprisonment not exceeding five years, or a fine not exceeding $15,000,
or both).

8
 See 42 Pa.C.S. § 9762(a)(1) (providing “[m]aximum terms of five or more years shall
be committed to the Department of Corrections for confinement”).



                                     [J-36-2014] - 7
added). The Commonwealth further contends because it proved by a preponderance of

the evidence that the one-year mandatory minimum sentence applied, appellee was not

a person who would be otherwise sentenced to a county facility within the meaning of §

9802. Finally, the Commonwealth contends the cases the Superior Court relied upon

are distinguishable.

      Appellee notes under 42 Pa.C.S. § 9802’s plain language, an “eligible offender”

is a person who: (1) has not been convicted of any of the crimes enumerated in that

section, and (2) cannot be subject to 42 Pa.C.S. § 9721(a.1). As appellee was not

convicted of any of the crimes listed in § 9802, she contends the ultimate issue is

whether § 9721(a.1) applies to her. Section 9721(a.1) provides the sentencing options

(one of which is county intermediate punishment) in subsection (a) do not apply when

there is a mandatory minimum sentence “[u]nless specifically authorized under section

9763[,]” id., § 9721(a.1)(1); appellee argues § 9763 is not an authorizing statute and

makes no provision for the imposition of mandatory sentences. Rather, appellee posits

§ 9763 is silent on the issue; therefore, we must ascertain legislative intent through

judicial interpretation of § 9721(a.1). Appellee points to Williams — relied upon by the

Superior Court — which permitted imposition of intermediate punishment for a DUI

offense despite the fact DUI violations have mandatory minimum sentences. Finally,

appellee contends a literal reading of § 9721(a.1) would lead to absurd results: if

subsection (a) is inapplicable when there is a mandatory minimum sentence, then none

of the sentencing options (e.g., partial/total confinement or a fine) can be imposed as

the mandatory sentence, and there would be no punishment at all.

      As the Superior Court noted, the options available to a sentencing court are

enumerated in 42 Pa.C.S. § 9721(a):

      (a) General rule.—In determining the sentence to be imposed the court
      shall, except as provided in subsection (a.1), consider and select one or


                                    [J-36-2014] - 8
       more of the following alternatives, and may impose them consecutively or
       concurrently:
              (1) An order of probation.
              (2) A determination of guilt without further penalty.
              (3) Partial confinement.
              (4) Total confinement.
              (5) A fine.
              (6) County intermediate punishment.
              (7) State intermediate punishment.
Id. (emphasis added). Subsection (a.1) contains the following exception:
       (1) Unless specifically authorized under section 9763 (relating to a
       sentence of county intermediate punishment) or 61 Pa.C.S. Ch. 41
       (relating to State intermediate punishment), subsection (a) shall not apply
       where a mandatory minimum sentence is otherwise provided by law.

Id., § 9721(a.1)(1) (emphasis added).         Thus, § 9721(a)’s seven alternatives are

available to a sentencing court unless a mandatory minimum sentence applies;

however, even if such sentence applies, the court may still impose county intermediate

punishment if it is “specifically authorized” by § 9763.

       Section 9763’s general provision requires the sentencing court to specify the

length of the term of punishment and sets parameters for such term. See id., § 9763(a).

It then lists permissible conditions the court may attach upon the defendant as it deems

necessary, id., § 9763(b), requires persons being sentenced for certain Vehicle Code

violations9 to undergo a drug and alcohol assessment and participate in treatment in

conjunction with their county intermediate punishment, 42 Pa.C.S. § 9763(c), and

includes a provision concerning sentencing following violation of the conditions in


9
  Specifically, 75 Pa.C.S. §§ 1543(b) (relating to driving while operating privilege is
suspended or revoked), 3731 (former) (relating to driving under the influence of alcohol
or controlled substance), or 3804 (relating to penalties) for a first, second, or third
offense under 75 Pa.C.S. Ch. 38 (relating to driving after imbibing alcohol or utilizing
drugs).




                                      [J-36-2014] - 9
subsection (b), id., § 9763(d).     Thus, while § 9763 apparently authorizes county

intermediate punishment for offenses under the Vehicle Code even if there is a

mandatory minimum sentence,10 it does not address appellee’s situation: whether the

mandatory minimum sentence must be imposed when the sentencing guidelines allow

for intermediate punishment for PWID.11       Accordingly, we decline to find § 9763

authorizes deviation from § 7508’s mandatory minimum sentence provision.

      Section 7508, in addition to containing the mandatory minimum sentencing

provision at issue here, also provides:

      (c) Mandatory sentencing.—There shall be no authority in any court to
      impose on an offender to which this section is applicable a lesser
      sentence than provided for herein or to place the offender on probation,
      parole or work release or to suspend sentence. Nothing in this section
      shall prevent the sentencing court from imposing a sentence greater than
      provided herein. Sentencing guidelines promulgated by the Pennsylvania
      Commission on Sentencing shall not supersede the mandatory sentences
      provided herein. Disposition under section 17 or 18 of The Controlled
      Substance, Drug, Device and Cosmetic Act shall not be available to a
      defendant to which this section applies.

18 Pa.C.S. § 7508(c) (emphasis added). The plain language of this subsection curtails

a sentencing court’s option to impose a lesser sentence once the mandatory minimum

sentence is found applicable; furthermore, this subsection specifically provides the

sentencing guidelines do not supersede a mandatory minimum sentence. Even without

such provision, the guidelines (which are just that — guidelines) could never supersede




10
   This was the circumstance in Williams, supra, one of the cases the Superior Court
relied on in affirming appellee’s sentence.

11
   As discussed in note 6, supra, the recommended standard-range sentence for
appellee was restorative sanctions to nine months. See 204 Pa. Code § 303.16(a)
(Basic Sentencing Matrix).



                                     [J-36-2014] - 10
or override a statute. Allowing the imposition of county intermediate punishment for

persons subject to § 7508 would render subsection (c) of that statute meaningless.

      Additionally, the Sentencing Code provides a sentencing court may not impose

less than the mandatory minimum and states a guideline sentence which is less than

the mandatory minimum cannot supersede the mandatory minimum:

      (h) Mandatory sentences. The court has no authority to impose a
      sentence less than that required by a mandatory minimum provision
      established in statute. When the guideline range is lower than that
      required by a mandatory sentencing statute, the mandatory minimum
      requirement supersedes the sentence recommendation. When the
      sentence recommendation is higher than that required by a mandatory
      sentencing statute, the court shall consider the guideline sentence
      recommendation.

204 Pa. Code § 303.9(h) (emphasis added). The Sentencing Code also contains a

specific provision titled “Mandatory sentences for which county intermediate punishment

is authorized.” Id., § 303.9(i). The only offenses mentioned in this subsection are

operating a watercraft under the influence of alcohol or controlled substance, 30

Pa.C.S. § 5502, and various Vehicle Code offenses, 75 Pa.C.S. §§ 1543(b), 3802,

3808(a)(2). Drug offenses under Title 35 are absent from this list, and the legislature

certainly could have included them had it wished to do so.

      Thus, the plain language of 18 Pa.C.S. § 7508(c), read together with the above

Sentencing Code provisions, makes clear the mandatory one-year prison sentence is

what it says it is — mandatory. Accordingly, the Superior Court improperly relied on §

9802 to hold appellee was eligible for anything else; as the sentence was not

“authorized” by § 9763, appellee could not be an eligible offender under § 9802.

      The cases the Superior Court relied on are distinguishable. Williams involved a

DUI recidivist, and there are specific provisions in 42 Pa.C.S. §§ 9763 and 9804

permitting such offenders to be sentenced to county intermediate punishment after



                                    [J-36-2014] - 11
undergoing assessment — notwithstanding the mandatory sentencing provisions of §

3804 of the DUI statute — provided it is their first, second, or third DUI offense. See id.,

§§ 9763(c), 9804(b)(4)(i), (5). As previously noted, § 9763 is silent regarding Drug Act

violations, as is § 9804, and neither section references a drug offender who is subject to

a mandatory minimum prison sentence under § 7508. Had the legislature intended to

have included this option, it would have done so, as it did with the DUI statute in

Williams. Accordingly, Williams is not controlling in this instance.

       Mazzetti, which the Superior Court relied on for the proposition that § 9721(a.1)

permits the imposition of intermediate punishment even when there is a mandatory

minimum sentence of incarceration, dealt with the discrete issue of “whether the

Commonwealth’s waiver of application of the school zone mandatory minimum

sentence, under 18 Pa.C.S. § 6317, at the original sentencing precludes the

Commonwealth from subsequently seeking its application following the revocation of

probation.” Mazzetti, at 60 (footnote omitted). We held the Commonwealth could not

seek the mandatory minimum sentence at resentencing following probation revocation

because it waived application of such sentence at initial sentencing; a court, at

resentencing, is only vested with the same alternatives it originally possessed. Id., at

65-66. Significantly, we noted § 6317’s mandatory sentencing provisions divest the

sentencing court of the authority to impose a lesser sentence or place the defendant on

probation, id., at 65 (quoting 18 Pa.C.S. § 6317(c)); the only reason the mandatory

minimum did not have to be imposed was that the Commonwealth did not follow §

6317(b)’s   notice   requirements,    id.   (citing   18   Pa.C.S.   §   6317(b)   (requiring

Commonwealth to provide reasonable notice of its intention to proceed under § 6317

after conviction and before sentencing)). Our comment, relied upon by the Superior

Court, that “section 9721(a.1) acknowledges that 42 Pa.C.S. § 9763 authorizes the trial




                                     [J-36-2014] - 12
court to impose a sentence of county intermediate punishment even if there is an

applicable mandatory minimum[,]” id., at 66, can only be read as dicta in light of

Mazzetti’s specific issue.

       Hansley involved the RRRI Act, under which a defendant initially sentenced to a

minimum state sentence, if determined by the sentencing court to be eligible, is

released on parole before the minimum sentence’s expiration. The issue in Hansley

was whether the RRRI Act applies to defendants sentenced to mandatory minimum

terms required by the drug trafficking sentencing provisions of 18 Pa.C.S. §§ 6317 and

7508. Although we held the RRRI Act applies to such defendants, we noted that when

the General Assembly drafted the Act, it simultaneously amended certain Sentencing

Code provisions,12 thereby evincing its awareness of the Act’s effect on mandatory

minimum sentences and its desire that the Act work in conformity with existing

sentencing statutes.    See Hansley, at 1190.        No such intent is manifest in the

Sentencing Code with respect to § 7508 itself; the only reason § 7508’s mandatory

minimum provision was held not to apply in Hansley was because the defendant

received an RRRI Act sentence along with the mandatory minimum sentence under §

7508, which is not the case here. An RRRI Act minimum sentence is imposed “‘in

addition to a minimum sentence,’ not instead of the minimum sentence.” Id., at 1189

(citation omitted); see also 61 Pa.C.S. § 4505(c)(1)-(2). Thus, an offender still receives

a mandatory minimum sentence along with an RRRI Act minimum sentence, unlike the

situation in the instant case. Accordingly, Hansley is not directly on point.13

12
   Specifically, the legislature added 42 Pa.C.S. §§ 9756(b)(2) (permitting modification
of minimum sentence) and 9756(b.1) (requiring trial court impose RRRI Act minimum
sentence in addition to minimum sentence).
13
   In Hansley, we rejected the Commonwealth’s argument that §§ 6317 and 7508’s
special provisions controlled the RRRI Act’s more general ones, noting such
classification was “mutable,” as the RRRI Act pertained to a small subset of defendants
(continuedD)


                                     [J-36-2014] - 13
         Therefore, we hold the Superior Court erred in concluding § 9763 authorized

imposition of a county intermediate sentence for appellee’s PWID conviction. Section

7508 provides for a mandatory minimum sentence which, absent a specific statutory

provision to the contrary, must be imposed. As county intermediate punishment was

not authorized here, appellee was not eligible for any sentence other than the

mandatory minimum. The order of the Superior Court is thus reversed and the matter

remanded for resentencing.

         Order reversed; case remanded. Jurisdiction relinquished.

         Former Chief Justice Castille and Former Justice McCaffery did not participate in

the decision of this case.

         Messrs. Justice Baer and Stevens join the opinion.

         Mr. Chief Justice Saylor files a dissenting opinion in which Madame Justice Todd

joins.




(Dcontinued)
and thus could also be considered special. Hansley, at 1189-90. We reasoned even if
the RRRI Act was deemed the general statute, it was enacted later in time, and the
legislature’s intent that it control was manifest in the legislative design. Id., at 1190.
Here, such classification is likewise “mutable” — in Hansley, we assumed § 7508 was
the special provision, but it can be viewed as both special (pertaining to drug offenses)
and general (prescribing mandatory minimum sentences). Therefore, we decline to use
such nomenclature or employ a “general vs. special” analysis, see 1 Pa.C.S. § 1933,
when a reading of the statutes in pari materia resolves the issue.



                                      [J-36-2014] - 14